         Case 2:09-cr-20155-KHV Document 95 Filed 08/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )               CRIMINAL ACTION
                                          )
            v.                            )               No. 09-20155-01-KHV
                                          )
DEWAYNE ACKLIN,                           )
                                          )
                        Defendant.        )
__________________________________________)

                                           ORDER

       For substantially the reasons stated in the government’s Notice Of Restitution Payment

Status And Motion For Order Authorizing The Clerk Of Court To Refund Monies (Doc. #93) filed

July 20, 2021, the Court sustains the motion. The Court directs the Clerk to refund directly to

defendant the amount of $807.49 (which defendant had previously paid to the Clerk on his

restitution obligation) and any additional payments from defendant that the Clerk may have

received since July 19, 2021.

       IT IS SO ORDERED.

       Dated this 23rd day of August, 2021 at Kansas City, Kansas.

                                                   s/ Kathryn H. Vratil
                                                   KATHRYN H. VRATIL
                                                   United States District Judge
